DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment of Papers Received: Amendment/Response dated 9/22/21.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 11-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the disclosures of Coniglione et al (US 6,589,502 hereafter Coniglione).
Coniglione discloses a radioactive material for treating target tissue in a patient’s body comprising a matrix material (Table 1) and a radioisotope (col. 4, lin. 55-60). The radioactive material, when placed a distance from a tissue, delivers a dose of radiation to said tissue (col. 7, lin. 25-35).  The concentration of the radioisotope in the form matrix is about 1 mCi (col. 21, lin. 1-5).  Depending in the designed shape of the implantable matrix, the radiation material is placed at a fixed depths within the 
With these aspects in mind it would have been obvious to follow the disclosures and suggestions of the prior art to provide a radioactive material useful in brachytherapy regardless of its .
Response to Arguments
Applicant's arguments filed 9/22/21 have been fully considered but they are not persuasive. Applicant argues that the Coniglione patent does not render the claims obvious since it does not disclose that the “dose to the target tissue that is independent of a total volume of the radioactive material placed in the patient body”.  
Regarding this argument, it is the position of the Examiner that the Coniglione reference continues to render the claims obvious since the reference continues to disclose a radioactive cement matrix material with a thickness greater than 1.874 mm and a concentration above 0.1 mCi per mL [Examples].  Applicant argues that the material of the claims achieves this independence by crafting a hollow cylinder shape and keeping the radioactive material on the surface of the matrix. Applicant points to Figures which show that after 1.875 mm, the dose remains constant, while Coniglione discloses that the matrix can be shaped, lengthened and shortened depending on the placement in the body, arguably making the dosing dependent on the volume of the matrix implanted.  Examiner disagrees with this assessment since the assertion of dose independence in the instant invention is directly dependent on the dose concentration 0.1-300 mCi per mL and the thickness of the matrix. According to application thicknesses above 1.875 mm (2.5 and 3.75 mm tested in Figure 9) all have the same dosing distances, meaning that the dosing is dependent on the dimension and not truly independent of the volume as thickness below 1.875 mm would not have this property.  AS such, the Coniglione discloses a hollow .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618